REYNOLDS, P. J.
(after stating the facts).— There is only one error assigned necessary to be noted.
The offense charged is averred to have been committed in the city of St. Lonis, and it is a misdemeanor. The circuit courts of the city of St. Louis, when sitting as courts for the disposal of criminal causes, have no jurisdiction over misdemeanors. Section 13 of .the article relating to the St. Louis Court of Criminal Correction (see Revised Statutes 1899, p. 2544)-, vests “exclusive original jurisdiction of all misdemeanors under the laws of the State, committed in St. Louis City, the punishment whereof is by fine or imprisonment in the county jail, or both,” etc., in the Court of Criminal Correction. In section 19, of the same act (see p. 2545) it is provided that, “no indictment shall hereafter be found for any misdemeanor under the laws of this State, committed in the city of St. Louis, the punishment whereof is by fine or imprisonment in the county jail, or both, or by any forfeiture, but the same shall be presented to the Court of Criminal Correction by information.” Section 18 provides, “that the prosecuting attorney of that court shall attend to and prosecute all suits brought therein.” For a rather full discussion and exposition of the powers of the St. Louis Court of Criminal Correction, see State ex rel. v. Foster, 187 Mo. 590.
In certifying the information to the Court of Criminal Correction, the clerk of the circuit court for criminal causes certifies to it as an “indictment.” He and the court were evidently proceeding upioin the assumption that it was an indictment, and acting upon that assumption and under the provisions of section 2499, Revised Statutes 1899, certified and transmitted the case to the Court of Criminal Correction. As we have seen, this was not an indictment; the offense being a misdemeanor proceeded upon by information, and as proceedings by information for misdemeanors of this class, occurring in the city of St. Louis, can only be instituted and prosecuted in the Court of Criminal Correction, that court *308could obtain no jurisdiction of this case by transfer from the circuit court. The recognizance was therefore entered into in a cause not in court. It follows that it was void and the scire facias issued and judgment entered thereon are nullities.
The judgment of the Court of Criminal Correction is reversed.
All concur.